DETAILED ACTION

Notice of Pre-AIA  Status
The present application is examined under the pre-AIA  first to invent provisions. 


Claim Rejections – 35 U.S.C. § 103 - Obviousness
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  
Claims 1-15 are rejected under 35 U.S.C. 103(a) as being unpatentable over Robinson (U.S. 2010/0074957 – provided in IDS dated 12/19/2019).
Robinson teaches a method of treating ocular conditions, such as macular degeneration (e.g. [0101]), by ocular injection of a biodegradable therapeutic agent containing microspheres in a high viscosity carrier [0021]. The microspheres may be made of polylactide polymers [0086] and contain an active agent such as ranibizumab [0072 and 0088]. The composition may contain any viscous carrier (i.e. depot forming material) suitable to maintain the microspheres in suspension in the eye [0090 and 0091]. The microspheres are from about 50nm to about 200 microns in diameter [0042]. The high viscosity carrier may be Sculptra® (polylactic acid) [0093]. The buffer may be alcohol [0081]. A drug release sustaining component of the microparticles may be a coating covering a core region of the microspheres that comprises a therapeutic component ([0066] of U.S. 2006/0182781 to Hughes) which is incorporated by reference for how to make microparticles (See [0011] of Robinson).
Prior to the conception of the instantly claimed subject matter, a person having ordinary skill in the art following the teachings of Robinson would have been prima facie obvious to choose macular degeneration as the disease to be treated (instant claim 4), ranibizumab as the drug (instant claims 7 and 8), and to include coated microspheres coating based on the teachings of Robinson with a reasons expectation of successfully forming an ocular drug delivery system. The proposed modifications of the prior art represent nothing more than “the predictable use of prior art elements according to their established functions”, so a prima facie case of obviousness exists. See MPEP 2143 citing KSR v.  Teleflex, 82 USPQ2d 1385, 1396 (2007). Examiner notes that the BPAI sustained affirmed the obviousness of nearly identical method claims on October 23, 2019 in Application No. 13/746,592. 

Claims 1-15 are rejected under 35 U.S.C. 103(a) as being unpatentable over Robinson (U.S. 2010/0074957 – provided in IDS dated 12/19/2019) in view of Hughes (U.S. 2006/0182781). 
Robinson is discussed above. 
Hughes teaches a drug release sustaining component of the microparticles may be a coating covering a core region of the microspheres that comprises a therapeutic component [0066]. 
It would have been prima facie obvious to one of ordinary skill in the art making the microparticles of Robinson to add the coating of Hughes given Robinson incorporates the teachings of Hughes by reference. 


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 10,363,214 in view of Hughes (U.S. 2006/0182781). Although the claims at issue are not identical, they are not patentably distinct from each other because one of ordinary skill in the art practicing the method of the 10,363,214 claims would find it prima facie obvious to choose the microspheres of claim 12 and the coating of Hughes. See MPEP 2143.


Conclusion
No claims are currently allowed. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM C MILLIGAN whose telephone number is (571)270-7674. The examiner can normally be reached M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on (571)272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ADAM C MILLIGAN/           Primary Examiner, Art Unit 1612